                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DEPCOM POWER, INC.,                            Case No. 18-cv-00729-JST
                                                         Petitioner,
                                   8
                                                                                           ORDER GRANTING PRELIMINARY
                                                   v.                                      INJUNCTION AND DENYING
                                   9
                                                                                           MOTION TO APPOINT RECEIVER
                                  10        CSUN SOLAR, INC., et al.,
                                                                                           Re: ECF No. 75
                                                         Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Petitioner DEPCOM Power, Inc.’s motion for a preliminary injunction

                                  14   and to appoint a receiver. ECF No. 75. The Court previously granted DEPCOM’s ex parte

                                  15   motion for a temporary restraining order (“TRO”). ECF No. 82. For the reasons set forth below,

                                  16   the Court will GRANT the motion to issue a preliminary injunction and DENY the motion to

                                  17   appoint a receiver.

                                  18   I.       BACKGROUND

                                  19            This dispute arises from DEPCOM’s agreements to purchase solar modules from

                                  20   Respondent CSUN Solar, Inc., a United States-based subsidiary of Respondent China Electric

                                  21   Equipment Group Co. Ltd. (“CEEG”). ECF No. 59 ¶¶ 4-9. On February 21, 2018, the Court

                                  22   confirmed an interim arbitration award of replevin in the American Arbitration Association case

                                  23   styled as DEPCOM POWER, INC. v. CSUN Solar, Inc. and China Electric Equipment Group Co.

                                  24   Ltd., ICDR Case No. 01-18-0000-4150, ECF No. 38, authorizing DEPCOM to take possession of

                                  25   21 containers of undelivered solar modules, see ECF No. 58-1 ¶¶ 26-31. On December 6, 2018,

                                  26   the arbitrator entered a final award that, among other things, held Respondents jointly and

                                  27   severally liable to DEPCOM for $3,3180,398.54 in damages (plus 6.25% simple interest per

                                  28   annum). ECF No. 58-4 at 8-9. On February 8, 2019, the Court granted DEPCOM’s unopposed
                                   1   application to confirm the final arbitration award, ECF No. 62, and judgment was subsequently

                                   2   issued in that amount, ECF No. 63.

                                   3          On March 27, 2019, the Clerk of Court issued to DEPCOM a writ of execution in that

                                   4   amount, which included “[a]ll tangible personal property of [Respondents], including but not

                                   5   limited to specialized equipment for manufacture of solar panels, modules, and related goods, and

                                   6   also such solar panels, modules and related goods located at 4741, 4801 Urbani Avenue,

                                   7   McClellan, CA 95652.” ECF No. 67 at 2 (emphasis added).

                                   8          On April 19, 2019, the U.S. Marshals Service levied the factory at the above address,

                                   9   installing Scott Sackett of Fiduciary Management Technologies, Inc. (“FMT”) as keeper over the

                                  10   property. ECF No. 75-8 ¶ 4. Sunergy California, LLC immediately contacted DEPCOM’s

                                  11   representatives to contest whether the levy was proper, contending that while it owns and operates

                                  12   the factory, Sunergy California itself is not owned or operated by either of the Respondents. Id.
Northern District of California
 United States District Court




                                  13   ¶¶ 10-11; see also ECF No. 69-2 at 21. Sunergy California and DEPCOM continued this dispute

                                  14   over the next week, culminating in Sunergy California filing a motion to intervene and an ex parte

                                  15   application to quash the writ on April 26, 2019. ECF Nos. 69, 70. DEPCOM responded with a

                                  16   notice of non-opposition, indicating that it would instead pursue its own ex parte relief. ECF No.

                                  17   71. The Court subsequently granted Sunergy California’s motion for limited intervention and

                                  18   quashed the writ as to the property at the Urbani Avenue address. ECF No. 80.

                                  19          On April 29, 2019, DEPCOM filed a motion to expand the judgment to include Sunergy

                                  20   California, ECF No. 79, and filed an ex parte motion requesting that, in the interim, the Court

                                  21   appoint a receiver and issue a TRO pending a hearing on a motion for preliminary injunction, ECF

                                  22   No. 75. On May 1, 2019, the Court granted the motion in part, issuing a TRO enjoining

                                  23   Respondents and Sunergy California from taking various actions in relation to the disputed

                                  24   property. ECF No. 82 at 5-6. The Court’s order provided that the TRO would remain in place

                                  25   until May 15, 2019, or further order of the Court. Id. at 6. Finally, the Court ordered Respondents

                                  26   and Sunergy to show cause why the Court should not convert the TRO into a preliminary

                                  27   injunction. Id. at 6-7.

                                  28          Respondents and Sunergy California filed separate oppositions to a preliminary injunction.
                                                                                        2
                                   1   ECF Nos. 86, 87. DEPCOM filed a reply. ECF No. 88. The Court held a hearing on May 13,

                                   2   2019.

                                   3   II.     EVIDENTIARY ISSUES

                                   4           The Court first addresses the parties’ evidentiary objections. Sunergy California objects to

                                   5   various aspects of the declaration of Dr. York Tsuo, DEPCOM’s Chief Technology Officer,

                                   6   submitted in support of the motion. ECF No. 87 at 14-16 (objecting to ECF No. 75-1). DEPCOM

                                   7   likewise objects to a number of paragraphs in the declaration of Xiaolai “Sally” Zhou, the director

                                   8   of Sunergy California. ECF No. 88 at 18 n.8. Each side attacks the other’s declaration as some

                                   9   combination of inaccurate, conclusory, or unsupported. Because the gravamen of these challenges

                                  10   is to the weight of the declarations, not their admissibility, the Court will not strike the disputed

                                  11   paragraphs. See Sega Enterprises Ltd. v. Accolade, Inc., 977 F.2d 1510, 1530 n.10 (9th Cir.

                                  12   1992), as amended (Jan. 6, 1993) (explaining that fact that statements were not corroborated
Northern District of California
 United States District Court




                                  13   “affects the weight to be given the statements . . . , not their admissibility”); United States v.

                                  14   Candoli, 870 F.2d 496, 509 (9th Cir. 1989) (“This conflict in the evidence goes to the weight of

                                  15   [the] declaration, not to its admissibility.”).

                                  16           Sunergy California also contends that Tsuo fails to “specify the basis” for his knowledge,

                                  17   ECF No. 87 at 14 (quoting Civil L.R. 7-5(b)), that China Sunergy Co. Ltd. is owned and

                                  18   controlled by Respondent CEEG, ECF No. 5-1 ¶ 5, and that the owners of CEEG “are also indirect

                                  19   owners of Sunergy California,” id. ¶ 18. This argument is not convincing. A fair reading of those

                                  20   paragraphs makes clear that the basis of this knowledge is Tsuo’s “extensive dealings” with China

                                  21   Sunergy and CSUN. ECF No. 75-1 ¶ 5. While Tsuo’s declaration could have been more precise

                                  22   and specified the particular interactions that gave rise to that belief, the Court doubts that much of

                                  23   the content of Sunergy California’s own declarations would survive a similar level of scrutiny.

                                  24   The objection is overruled.

                                  25   III.    MOTION FOR PRELIMINARY INJUNCTION

                                  26           A.      Legal Standard

                                  27           A plaintiff seeking a preliminary injunction “must establish that he is likely to succeed on

                                  28   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
                                                                                           3
                                   1   balance of equities tips in his favor, and that an injunction is in the public interest.” Am. Trucking

                                   2   Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting Winter v. Nat.

                                   3   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). Injunctive relief is “an extraordinary remedy that

                                   4   may only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter, 555

                                   5   U.S. at 22.

                                   6             To grant preliminary injunctive relief, a court must find that “a certain threshold showing

                                   7   [has been] made on each factor.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011) (per

                                   8   curiam). Assuming that this threshold has been met, “serious questions going to the merits and a

                                   9   balance of hardships that tips sharply towards the plaintiff can support issuance of a preliminary

                                  10   injunction, so long as the plaintiff also shows that there is a likelihood of irreparable injury and

                                  11   that the injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

                                  12   1135 (9th Cir. 2011) (internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13             B.     Analysis

                                  14                    1.      Likelihood of Success on the Merits

                                  15             DEPCOM asserts two legal theories in support of its motion to expand the judgment:

                                  16   (1) alter ego and (2) successor liability. ECF No. 79 at 10.

                                  17                            a.     Amending the Judgment
                                  18             “Under Federal Rule of Civil Procedure 69, district courts enforce money judgments in

                                  19   accordance with the procedures of the states where they are located.” Perfect 10, Inc. v.

                                  20   Giganews, Inc., 847 F.3d 657, 677 (9th Cir. 2017) (citing Fed. R. Civ. P. 69(a)(1)).1 California

                                  21   Code of Civil Procedure section 187, in turn, gives courts “the authority to amend a judgment to

                                  22   add additional judgment debtors.” Katzir’s Floor & Home Design, Inc. v. M-MLS.com, 394 F.3d

                                  23   1143, 1148 (9th Cir. 2004) (quoting In re Levander, 180 F.3d 1114, 1121 (9th Cir. 1999)).2

                                  24

                                  25
                                       1
                                        Rule 69(a)(1) provides in relevant part: “The procedure on execution [of a money judgment]
                                       – and in proceedings supplementary to and in aid of judgment or execution – must accord with the
                                  26   procedure of the state where the court is located, but a federal statute governs to the extent it
                                       applies.”
                                  27   2
                                           California Code of Civil Procedure section 187 provides in full:
                                  28
                                                        When jurisdiction is, by the Constitution or this Code, or by any other
                                                                                          4
                                   1             A court may add a nonparty to the judgment based on an alter ego theory “if the new party

                                   2   (1) is the alter ego of the old party, and (2) controlled the litigation.” Giganews, Inc., 847 F.3d at

                                   3   677. California recognizes an alter ego relationship where “(1) there is such a unity of interest and

                                   4   ownership that the individuality, or separateness, of the said person and corporation has ceased,

                                   5   and (2) an adherence to the fiction of the separate existence of the corporation . . . would sanction

                                   6   a fraud or promote injustice.” Id. (alteration in original) (quoting S.E.C. v. Hickey, 322 F.3d 1123,

                                   7   1128 (9th Cir. 2003)).

                                   8             Alternatively, section 187 permits a court to expand the judgment under rules of successor

                                   9   liability. McClellan v. Northridge Park Townhome Owners Ass’n, Inc., 89 Cal. App. 4th 746, 754

                                  10   (2001). “The general rule of successor liability is that a corporation that purchases all of the assets

                                  11   of another corporation is not liable for the former corporation’s liabilities unless, among other

                                  12   theories, the purchasing corporation is a mere continuation of the selling corporation.” Katzir’s
Northern District of California
 United States District Court




                                  13   Floor & Home Design, 394 F.3d at 1150 (citing Ray v. Alad Corp., 19 Cal. 3d 22, 28 (1977)).

                                  14   Under California law, a finding that a corporation is a “mere continuation” of another “require[s]

                                  15   evidence of one or both of the following factual elements: (1) a lack of adequate consideration for

                                  16   acquisition of the former corporation’s assets to be made available to creditors, or (2) one or more

                                  17   persons were officers, directors, or shareholders of both corporations.” Id. (citing Ray, 19 Cal. 3d

                                  18   at 29).

                                  19                            b.     Alter Ego
                                  20             The Court first considers DEPCOM’s likelihood of success on its alter ego theory.

                                  21             California courts have recognized that “it would be unjust to permit those who control

                                  22   companies to treat them as a single or unitary enterprise and then assert their corporate

                                  23   separateness in order to commit frauds and other misdeeds with impunity.” Las Palmas Assocs. v.

                                  24   Las Palmas Ctr. Assocs., 235 Cal. App. 3d 1220, 1249 (1991). Accordingly, “under the single-

                                  25

                                  26                    statute, conferred on a Court or judicial officer, all the means
                                                        necessary to carry it into effect are also given; and in the exercise of
                                  27                    this jurisdiction, if the course of proceeding be not specifically
                                                        pointed out by this Code or the statute, any suitable process or mode
                                  28                    of proceeding may be adopted which may appear most conformable
                                                        to the spirit of this code.
                                                                                            5
                                   1   enterprise rule, [alter ego] liability can be found between sister companies.” Greenspan v. LADT,

                                   2   LLC, 191 Cal. App. 4th 486, 512 (2010) (quoting Las Palmas Assocs., 235 Cal. App. 3d at 1249).

                                   3   Courts may also impose alter ego liability based on a parent-subsidiary relationship. Id.

                                   4          “[I]n order to hold one corporation liable for the debts of another affiliated corporation,” a

                                   5   court must generally find that “the latter ‘is so organized and controlled, and its affairs are so

                                   6   conducted, as to make it merely an instrumentality, agency, conduit, or adjunct of another

                                   7   corporation.’” Toho-Towa Co. v. Morgan Creek Prods., Inc., 217 Cal. App. 4th 1096, 1107

                                   8   (2013) (quoting Las Palmas Assocs., 235 Cal. App. 3d at 1249). In determining whether a single

                                   9   enterprise exists, courts may consider “the commingling of funds and assets of the two entities,

                                  10   identical equitable ownership in the two entities, use of the same offices and employees, disregard

                                  11   of corporate formalities, identical directors and officers, and use of one as a mere shell or conduit

                                  12   for the affairs of the other.” Id. at 1108-09 (quoting Troyk v. Farmers Grp., Inc., 171 Cal. App.
Northern District of California
 United States District Court




                                  13   4th 1305, 1342 (2009)).

                                  14           DEPCOM’s alter ego theory is that Respondent CSUN and Sunergy California are both

                                  15   subsidiaries of China Sunergy Co. Ltd., which is in turn owned and controlled by Respondent

                                  16   CEEG. ECF No. 75 at 6-7. DEPCOM contends that all of these entities (as well as others)

                                  17   “operate as one enterprise” under the control of a single individual, Tingxiu Lu. Id. at 7.

                                  18          As noted in the Court’s prior order granting the ex parte TRO, DEPCOM has produced

                                  19   substantial circumstantial evidence in support of this theory. ECF No. 82 at 3. For instance, Tsuo

                                  20   states in a declaration that during the DEPCOM’s initial dealings with Respondents, they

                                  21   represented to him that CSUN was opening a manufacturing facility in California. ECF No. 75-1

                                  22   ¶¶ 9, 12. The parties also agree that DEPCOM’s third purchase order provided that the modules

                                  23   “will be manufactured in the CSUN’s new California module factory.” ECF No. 88-2 at 11; see

                                  24   also ECF No. 86-2 ¶ 11. Tsuo states that CSUN representatives took Tsuo on a tour of the

                                  25   disputed factory in November 2017. ECF No. 88-1 ¶ 9. According to Tsuo, when Respondents

                                  26   defaulted on their purchase obligations, they then offered ownership in the factory in lieu of

                                  27   repayment. ECF No. 75-1 ¶ 16; see also Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp. 3d

                                  28   938, 955 (N.D. Cal. 2015) (“[C]ourts consider evidence that one entity is holding itself out as
                                                                                          6
                                   1   responsible for the debts of the other entities.”).

                                   2           In addition to this evidence that “the three entities exploited the same assets,” DEPCOM

                                   3   has also produced evidence suggesting that common employees performed the relevant work on

                                   4   behalf of the different entities. Toho-Towa Co., 217 Cal. App. 4th at 1109; see also Stewart, 81 F.

                                   5   Supp. 3d at 955 (evaluating “whether the entities use the same offices and employees”). Tsuo

                                   6   contends that he met with Zhou – the current director of Sunergy California, ECF No. 87-1 at 2

                                   7   − multiple times between November 2017 and January 2018, to discuss issues relating to

                                   8   DEPCOM’s purchase orders with Respondents. ECF No. 75-1 ¶ 12; ECF No. 88-1 ¶¶ 8-12. As

                                   9   discussed further below, DEPCOM has also raised questions whether the same attorneys have

                                  10   acted on behalf of both Sunergy California and Respondents during the period in question. See

                                  11   Toho-Towa, 217 Cal. App. 4th at 1109 (citing evidence that employees “negotiated distribution

                                  12   deals on behalf of” and “provided legal services to” other entities within the purported enterprise).
Northern District of California
 United States District Court




                                  13           Finally, DEPCOM points to the fact that Respondents almost immediately defaulted on

                                  14   their contractual obligations and their subsequent duties to repay DEPCOM’s $4.1 million down

                                  15   payment. ECF No. 75 at 8-9. Noting that the timing of this default coincided with the launch of

                                  16   Sunergy California’s factory, DEPCOM urges the Court to infer that Respondents used this money

                                  17   to fund Sunergy California. Id. at 9-10. If true, this would suggest a disregard of corporate

                                  18   formalities. See Stewart, 81 F. Supp. 3d at 955 (considering whether “the entity form which

                                  19   Plaintiff seeks to recover is inadequately capitalized”). It would also support a “conclusion that it

                                  20   would be inequitable to uphold [Sunergy California’s] separate existence under the

                                  21   circumstances.” Toho-Towa, 217 Cal. App. 4th at 1109 (“[I]t would be inequitable to permit

                                  22   MCP, the alter ego of B.V., to shift liability to B.V. after ensuring that B.V. would have no funds

                                  23   to pay its debts.”).

                                  24           Respondents and Sunergy California’s rebuttal evidence, which consists almost entirely of

                                  25   declarations, is insufficient to dispel the serious questions raised as to DEPCOM’s alter ego

                                  26   theory. Zhou’s declaration disputes, among other things, DEPCOM’s account of the respective

                                  27   entities’ corporate ownership structure, the source of Sunergy California’s capital, and her own

                                  28   employment history and interactions with Tsuo. ECF No. 87-1 ¶¶ 2-4, 9-10, 15-19. Similarly,
                                                                                             7
                                   1   Fang Bo, the general manager of Respondent CEEG, disagrees with Tsuo’s account of the

                                   2   representations that CSUN was opening a “Sacramento” facility, although Bo does not address

                                   3   whether those discussions mentioned a California facility more generally. ECF No. 86-2 ¶¶ 7-11.

                                   4   Bo also states that Respondents never offered ownership in the factory, id. ¶¶ 14-18.

                                   5          As a general matter, the Court finds it probable that objective evidence could conclusively

                                   6   resolve some of these disputes. Yet, although Respondents and Sunergy California appear

                                   7   uniquely positioned to provide this evidence, they have declined to do so. Zhou represents, for

                                   8   instance, that Sunergy California is 98 percent owned by Sunergy America LLC, and that China

                                   9   Sunergy owns only 20 percent of Sunergy America. Id. ¶¶ 3-4. Zhou also states that the other

                                  10   stakeholders of Sunergy America hold “no beneficial interest” in Respondents. Id. ¶ 4. But while

                                  11   Sunergy California provides a Sacramento County business license listing Sunergy America as

                                  12   Sunergy California’s owner, ECF No. 87-1 at 13, and an unverified diagram titled “Organizational
Northern District of California
 United States District Court




                                  13   Structure,” id. at 10, it provides no other documents in support of these claims. Zhou similarly

                                  14   explains that the CSUN-branded modules observed at the factory are attributable to Sunergy

                                  15   California’s licensing agreement with China Sunergy, ECF No. 87-1 ¶ 11, but provides no actual

                                  16   agreement. In light of DEPCOM’s circumstantial evidence described above, the Court cannot

                                  17   uncritically accept these contrary assertions. For similar reasons, the Court accords minimal

                                  18   weight to Zhou’s conclusory assertions that Sunergy California observed various corporate

                                  19   formalities and received no contributions from Respondents. ECF No. 87 at 24; ECF No. 87-1

                                  20   ¶¶ 9, 14.

                                  21          When it comes to other material matters in dispute, the declarations provided are either

                                  22   vague or inconsistent on key points. As described above, Zhou’s apparently overlapping duties

                                  23   are clearly relevant to DEPCOM’s single-enterprise theory. Zhou states that she “left the employ

                                  24   of [Respondent CEEG] in January 2016,” ECF No. 87-1 ¶ 16, but does not specify when she

                                  25   began her current position at Sunergy California. This is problematic because DEPCOM has

                                  26   presented evidence that Zhou attended various meetings related to the purchase orders with

                                  27   Respondents between October 2017 and January 2018. ECF No. 88-1 ¶¶ 7-12. Zhou does not

                                  28   address the capacity in which she was acting during those meetings.
                                                                                        8
                                   1          Bo’s declaration suffers from similar issues. For instance, Bo disclaims Respondent

                                   2   CEEG’s ownership or control over China Sunergy. ECF No. 86-2 ¶ 6. Yet California Sunergy

                                   3   appears to concede in its opposition that there was a discussion in which DEPCOM was offered

                                   4   “some portion of a twenty per[cent] share ownership” to satisfy Respondents’ debt, ECF No. 87 at

                                   5   15 – which corresponds precisely to China Sunergy’s asserted ownership stake, ECF No. 87-1 ¶ 4.

                                   6   The Court sees no alternative explanation other than that China Sunergy has some relationship

                                   7   with Respondents, and the parties have not identified one. Bo also repeatedly asserts that CSUN

                                   8   never represented that it would open a facility in Sacramento. ECF No. 86-2 ¶¶ 7-13. Although

                                   9   Respondents emphasize this detail, it appears doubtful in light of the purchase order’s express

                                  10   reference to “CSUN’s new California module factory,” ECF No. 88-2 at 11, and Tsuo’s

                                  11   undisputed visits to the facility in Sacramento.

                                  12          Sunergy California next argues that DEPCOM’s claims fail at the second element of an
Northern District of California
 United States District Court




                                  13   alter ego finding because respecting the corporate formalities would not promote injustice. ECF

                                  14   No. 87 at 25-26. Sunergy California posits that it did not cause any of DEPCOM’s damages,

                                  15   stressing that the factory was not responsible for the first two purchase orders and that DEPCOM

                                  16   received other guarantees as protection that did not include Sunergy California assets. Id. This

                                  17   argument misses the point. The question is not whether Sunergy California, as an individual

                                  18   entity, is liable to DEPCOM for some independent wrongdoing. Rather, the question is whether

                                  19   Sunergy California is part of a single undifferentiated enterprise that is liable to DEPCOM based

                                  20   on Respondents’ wrongdoing. See Greenspan, 191 Cal. App. 4th at 507 (“To add [a non-party] as

                                  21   a judgment debtor would be based, not on a finding he breached the agreement, but on his control

                                  22   of the Shy Trust and its companies to such an extent that his failure to satisfy the judgment would

                                  23   promote injustice.”).

                                  24          For the reasons described above, DEPCOM has identified serious questions whether

                                  25   Respondents and Sunergy California operated as a single common enterprise. To the extent that

                                  26   Sunergy received Respondents’ assets, particularly those related to its default on its contracts with

                                  27   DEPCOM, it would be inequitable to shield those assets from DEPCOM’s reach. See Toho-Towa,

                                  28   217 Cal. App. 4th at 1109. Certainly, the circumstances of Respondents’ default on their
                                                                                          9
                                   1   obligations, combined with unrefuted allegations of Respondents’ insolvency, raises serious

                                   2   questions whether Respondents were “so undercapitalized that [they were] unable to meet debts

                                   3   that may reasonably be expected to arise in the normal course of business.” Giganews, Inc., 847

                                   4   F.3d at 677.

                                   5            Finally, Sunergy California and Respondents3 argue that DEPCOM cannot prevail on its

                                   6   alter ego theory because DEPCOM did not control the litigation and related arbitration. ECF No.

                                   7   86 at 2-6; ECF No. 87 at 12-13, 22. To demonstrate the requisite control, DEPCOM first relies on

                                   8   evidence that the attorney currently representing Sunergy California in this matter, Thomas

                                   9   Rosenberg, represented Respondents in the arbitration and appeared at the final arbitration

                                  10   hearing. ECF No. 75-1 ¶ 17; ECF No. 88-5 ¶ 4. Sunergy California urges the Court to give this

                                  11   evidence no weight, asserting that “Rosenberg, in ten months of litigation, attended only a hearing

                                  12   as non-litigator.” ECF No. 87 at 22 (emphasis added). Sunergy further contends that “Rosenberg
Northern District of California
 United States District Court




                                  13   is not a litigator.” Id. In his declaration, Rosenberg also asserts that his “presence at the

                                  14   arbitration was simply as a subject matter consultant to legal counsel Arturo Santana” related to

                                  15   solar industry issues. ECF No. 87-2 ¶ 4. These representations are contradicted by the record.

                                  16   Most obviously, Rosenberg is now acting as Sunergy’s lead counsel in this litigation, as evidence

                                  17   by the papers on file with the Court, including Sunergy’s opposition to this motion. ECF No. 87.

                                  18   Rosenberg also appears with Santana on the caption of the only papers Respondents filed on the

                                  19   docket prior to this post-judgment dispute. ECF No. 51 at 1. Rosenberg likewise appears on the

                                  20   caption of a number of briefs filed on behalf of Respondents during arbitration. ECF No. 88-6 at

                                  21   2, 11. Rosenberg’s own law firm web page lists “commercial litigation” and “domestic and

                                  22   international arbitration” as two of his specialties. ECF No. 88-10 at 7 (attaching a printout of

                                  23   https://www.rkjglobal.com/thomasrosenberg) The Court therefore does not credit Rosenberg’s

                                  24   account either of his specialty or of his participation in the arbitration.

                                  25            DEPCOM also cites evidence of the inverse relationship, namely, Santana’s affiliation

                                  26   with Sunergy California. ECF No. 88 at 11-12. In her declaration, DEPCOM’s counsel, Jennifer

                                  27

                                  28   3
                                           Respondents’ opposition focuses solely on this element.
                                                                                         10
                                   1   Hayes, states that Santana called the factory during the attempted levy and threatened to shut down

                                   2   production at the factory. ECF No. 75-8 ¶ 10. Sackett, the keeper, offers the same version of

                                   3   events. ECF No. 88-3 ¶ 6(f). Sackett also declares that, during the attempted levy, a factory

                                   4   employee brought him a note stating, “Can you urgently call our Santani [sic] attorney.” ECF No.

                                   5   88-4 at 8; see also ECF NO. 88-3 ¶ 6(f). In his declaration, Santana gives a conflicting account,

                                   6   stating that he made the call solely in his capacity as “attorney for Respondents (not an attorney

                                   7   for Sunergy)” to inquire about the execution of the writ and did not claim the authority to halt

                                   8   production. ECF No. 86-1 ¶¶ 23-24. Santana’s declaration also disclaims in great detail

                                   9   Rosenberg’s involvement with the arbitration. Id. ¶¶ 13-16. For the same reasons, the Court finds

                                  10   Santana’s account not credible.

                                  11          Moreover, DEPCOM’s theory is that Lu “viewed and treated all entities as a unitary

                                  12   enterprise.” Greenspan, 191 Cal. App. 4th at 510. In that case, “he would not have considered
Northern District of California
 United States District Court




                                  13   their ‘distinct’ interests during the arbitration because, as far as he was concerned, their interests

                                  14   were identical to his own.” Id. In other words, DEPCOM contends that Respondents, on behalf

                                  15   on a single enterprise of which Sunergy California is a part, “retained counsel, consulted with

                                  16   counsel on strategy, supervised the arbitration, and paid the legal fees.” Toho-Towa Co., 217 Cal.

                                  17   App. 4th at 1110. Under this theory, Sunergy California itself need not “technically [have been]

                                  18   given the opportunity to convince the arbitrator they should have prevailed in the arbitration.”

                                  19   Greenspan, 191 Cal. App. 4th at 509 (alteration in original) (internal quotation marks and citation

                                  20   omitted). This is particularly so where Sunergy California has made no suggestion that it could

                                  21   have offered additional evidence or arguments that would have excused Respondents’ default or

                                  22   otherwise led to a different result. See id. (holding that it would be sufficient to show that a group

                                  23   of putative defendants controlled the underlying litigation where they were “in effect” identical to

                                  24   the defendants who had appeared, “the action was fully and fairly tried,” and “‘nothing appears in

                                  25   the record to show that [the proposed judgment debtors] could have produced a scintilla of

                                  26   evidence that would have in any way affected the results of the [arbitration]’”) (quoting NEC

                                  27   Elecs. Inc. v. Hurt, 208 Cal. App. 3d 772, 780 (1989) (brackets in original)). Serious questions

                                  28   thus remain as to this prong as well.
                                                                                          11
                                   1           In sum, the record on this element of alter ego liability is both contentious and incomplete.

                                   2   Based on this record, the Court concludes that DEPCOM has raised serious questions that support

                                   3   preliminary relief pending further exploration. As discussed at the hearing, the Court will set an

                                   4   accelerated discovery period of 90 days in which DEPCOM can gather evidence to further support

                                   5   its allegations.

                                   6                           c.     Successor Liability
                                   7           Because the Court concludes that DEPCOM’s alter ego theory supports preliminary

                                   8   injunctive relief, it does not reach a preliminary evaluation of successor liability.

                                   9                      2.   Irreparable Harm

                                  10           The Court previously found that DEPCOM had shown a sufficient likelihood of irreparable

                                  11   harm based on the risk of dissipation of the factory’s assets. ECF No. 82 at 4; see also Consumer

                                  12   Opinion LLC v. Frankfort News Corp., No. 16-CV-05100-BLF, 2016 WL 6804607, at *5 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. Nov. 17, 2016) (“A defendant’s secretion or dissipation of assets may establish a likelihood

                                  14   of irreparable harm warranting injunctive relief.” (citing In re Estate of Ferdinand Marcos,

                                  15   Human Rights Litig., 25 F.3d 1467, 1480 (9th Cir. 1994)).

                                  16           Sunergy California argues that this risk is minimal, given that the most valuable assets “are

                                  17   mostly bolted to the ground in the form of factory plant equipment.” ECF No. 87 at 26 (citing

                                  18   ECF No. 87-1 ¶ 28). Even if true, this does not alter the Court’s prior conclusion. As DEPCOM

                                  19   reasonably explains, the equipment may still be removed, and any of the factory’s assets –

                                  20   including the factory itself – may be sold in exchange for sale proceeds that can easily be

                                  21   dissipated. ECF No. 88 at 19.

                                  22           Sunergy California also faults DEPCOM for having “sat on its hands for a year.” ECF No.

                                  23   87 at 26. The Court disagrees. The Court confirmed the arbitration award on February 8, 2019.

                                  24   ECF No. 62. DEPCOM obtained a writ of execution on March 27, 2019, ECF Nos. 67, 68, and

                                  25   filed its application for TRO on April 29, 2019, ECF No. 75.

                                  26                      3.   Remaining Factors

                                  27           In finding that the balance of equities weighed in DEPCOM’s favor, the Court reasoned

                                  28   that the conditions of the TRO would minimize the harm to Sunergy California, as they would
                                                                                         12
                                   1   allow it “to continue normal operations, accompanied by appropriate recordkeeping.” ECF No. 82

                                   2   at 4. Sunergy California’s opposition and supporting declarations do not address or contradict that

                                   3   finding. Rather, Zhou’s declaration primarily focuses on harm traceable to DEPCOM’s initial

                                   4   levy or the potential appointment of a receiver. ECF No. 87-1 ¶¶ 20-26. Putting aside that these

                                   5   assertions are vague and speculative, Sunergy California makes no effort to connect the posited

                                   6   harms to the terms of the injunction. Rather, Sunergy California cursorily asserts that an

                                   7   injunction would have a similar effect. ECF No. 87-1 ¶ 25.

                                   8          The Court acknowledges Sunergy California’s contention that it might suffer competitive

                                   9   harm simply from the publicity associated with this litigation. Id. The only coverage Sunergy

                                  10   California’s counsel could identify at the hearing was in the legal press. Also, there has been no

                                  11   actual competitive harm to date from the pendency of the litigation. However, in recognition of

                                  12   the potential for such harm, the Court will provide a relatively brief period of concentrated
Northern District of California
 United States District Court




                                  13   discovery and an opportunity for Sunergy California to file a motion to dissolve the injunction.

                                  14   Thus, should a more fully-developed factual record not support DEPCOM’s position, the harms of

                                  15   the injunction – whatever they might be – will have been relatively short in duration.

                                  16          To invoke the public interest, Sunergy California contends that “the public has an interest

                                  17   in seeing that the separate legal identities of separate corporations be respected.” ECF No. 87 at

                                  18   28. This argument merely assumes its own conclusion. DEPCOM’s reliance on a public interest

                                  19   in preventing fraud does so as well. See ECF No. 82 at 4-5. Because whether either interest is

                                  20   served turns on the outcome of the merits, the public interest factor is effectively neutral.

                                  21                  4.      Conclusion

                                  22          For the foregoing reasons, the Court will issue a preliminary injunction. The terms of that

                                  23   injunction are set forth in detail at the conclusion of this Order.

                                  24   IV.    MOTION TO APPOINT RECEIVER

                                  25          DEPCOM also requests that the Court appoint Scott Sackett as receiver for the factory.

                                  26   ECF No. 75 at 15-18.

                                  27          A.      Legal Standard

                                  28          California law, as made applicable through Federal Rule of Civil Procedure 69(a), also
                                                                                          13
                                   1   authorizes a court to appoint a receiver “[a]fter judgment, to carry the judgment into effect.” Cal.

                                   2   Code Civ. Proc. § 564(b)(3). In particular, a “court may appoint a receiver to enforce the

                                   3   judgment where the judgment creditor shows that, considering the interests of both the judgment

                                   4   creditor and the judgment debtor, the appointment of a receiver is a reasonable method to obtain

                                   5   the fair and orderly satisfaction of the judgment.” Id. § 708.620; see also Yufa v. TSI Inc., No.

                                   6   4:09-cv-01315-KAW, 2018 WL 3956489, at *3 (N.D. Cal. Aug. 17, 2018).

                                   7             This power “is a delicate one, and is to be exercised with caution lest injury be done to the

                                   8   parties and their properties.” Mentor Capital, Inc. v. Bhang Chocolate Co., Inc., No. 14-cv-

                                   9   03630-LB, 2017 WL 3335767, at *2 (N.D. Cal. Aug. 4, 2017) (quoting Cohen v. Herbert, 186

                                  10   Cal. App. 2d 488, 495 (1960)). Courts have emphasized that “[t]he remedy is an extraordinary

                                  11   and harsh one, to be allowed cautiously and only where less onerous remedies would be

                                  12   inadequate or unavailable.” Cohen, 186 Cal. App. 2d at 495. While “the availability of other
Northern District of California
 United States District Court




                                  13   remedies does not, in and of itself, preclude the use of a receivership,” a court “must consider the

                                  14   availability and efficacy of other remedies in determining whether to employ the extraordinary

                                  15   remedy of a receivership.” City & County of San Francisco v. Daley, 16 Cal. App. 4th 734, 745

                                  16   (1993).

                                  17             B.     Analysis

                                  18             The Court previously concluded that a TRO provided adequate interim relief in this case,

                                  19   such that appointing a receiver was unnecessary. ECF No. 82 at 5 n.1; see also Daley, 16 Cal.

                                  20   App. 4th at 745. Subsequent developments further reinforce the Court’s conclusion. First, as

                                  21   noted above, DEPCOM has raised serious questions regarding its alter ego theory, but there are

                                  22   significant factual disputes that must be resolved before DEPCOM can show that it is entitled to

                                  23   enforce the judgment against Sunergy California. Until DEPCOM has made a more conclusive

                                  24   showing, the Court finds it more prudent to avoid imposing that “extraordinary and harsh”

                                  25   remedy. Cohen, 186 Cal. App. 2d at 495. Second, DEPCOM announced that it was abandoning

                                  26   its initial levy on April 28, 2019, ECF No. 71, and the Court’s TRO has been in place since May 1,

                                  27   2019, ECF No. 82. DEPCOM has provided no evidence that the TRO has been inadequate to

                                  28   prevent the harms that DEPCOM fears. Nor has DEPCOM pointed to any particular imminent
                                                                                          14
                                   1   dissipation.

                                   2          The Court therefore denies without prejudice DEPCOM’s motion to appoint a receiver.

                                   3                                           CONCLUSION
                                   4          For the foregoing reasons, DEPCOM’s motion for preliminary injunction is GRANTED

                                   5   and its motion to appoint a receiver is DENIED.

                                   6          DEPCOM, Respondents, and Sunergy California may conduct discovery concerning the

                                   7   issues raised by DEPCOM’s Motion to Add Sunergy California LLC to the Judgment Against

                                   8   CSUN Solar, Inc. and CEEG, ECF No. 79, commencing immediately. The parties are ordered to

                                   9   file a joint or competing discovery plan not later than May 15, 2019 at 5:00 p.m. PDT. If the

                                  10   parties file competing plans or identify disagreements requiring the Court’s intervention, they

                                  11   must appear in person Thursday, May 16, 2019 at 9:30 a.m.; if the parties submit a joint proposal

                                  12   and identify no disagreements, the May 16 hearing will be vacated. The parties’ plan(s) will
Northern District of California
 United States District Court




                                  13   represent a good-faith effort to identify the discovery that needs to be conducted within the next 90

                                  14   days and by definition will require amendment or adjustment as that discovery proceeds.

                                  15          At any time on or after August 16, 2019, Sunergy California may file a motion to dissolve

                                  16   the injunction.

                                  17          On the Court’s own motion, the hearing on the foregoing motion to add Sunergy California

                                  18   to the judgment is CONTINUED to Wednesday, October 23, 2019 at 2:00 p.m. DEPCOM is

                                  19   ordered to re-file that motion to incorporate the evidence it obtains during discovery not later than

                                  20   September 13, 2019. Sunergy California’s obligation to respond to DEPCOM’s original motion is

                                  21   suspended.

                                  22          Counsel are urged to meet-and-confer regarding the coordination of these two motions.

                                  23                                    PRELIMINARY INJUNCTION

                                  24          Respondents and Sunergy California, and their officers, directors, members, partners,

                                  25   owners, managers, employees, agents, representatives and all other persons or entities acting by or

                                  26   on their behalf (collectively, the “Enjoined Parties”) are hereby enjoined and restrained from

                                  27   removing, concealing, transferring, damaging, or otherwise disposing of any property or assets

                                  28   (including all proceeds therefrom) associated with or located at or within a one-kilometer radius of
                                                                                         15
                                   1   the real property commonly known as 4741, 4801 Urbani Avenue, McClellan, CA 95652 (the

                                   2   “Factory”), without further order of the Court; provided, however, that, Sunergy California:

                                   3          (1) may continue operations and production at the Factory in the ordinary course of

                                   4               business;

                                   5          (2) may continue to take and fulfill purchase orders in the ordinary course of business,

                                   6               including purchase orders for the sale of solar modules, provided that:

                                   7                  (a) sales and shipments of inventory, including shipments of solar modules, are

                                   8                      paid for in full (in good funds) prior to shipment; and

                                   9                  (b) sales and shipments of inventory, including shipments of solar modules, are

                                  10                      only to third parties unaffiliated with the Enjoined Parties or any of their

                                  11                      affiliates, subsidiaries, parents, or holding companies; and

                                  12                  (c) Sunergy California retains sufficient documentation (e.g., purchase orders,
Northern District of California
 United States District Court




                                  13                      invoices, and receipts) to establish that such sales are market-rate sales to third

                                  14                      parties unaffiliated with the Enjoined Parties;

                                  15          (3) may continue to pay operating expenses of the Factory, including but not limited to,

                                  16               payroll, utilities, rent, insurance, raw materials, taxes, and the like; provided, however,

                                  17                  (a) Sunergy California shall keep receipts and payment ledgers accurately reflecting

                                  18                      all paid operating expenses; and

                                  19                  (b) within fifteen days of the last day of each month, file with the Court (i) a profit

                                  20                      and loss statement (or a similar cash flow statement and accounting) setting

                                  21                      forth the funds received by or on behalf of Sunergy California for the prior

                                  22                      month, and the expenses incurred or paid by Sunergy California for that month,

                                  23                      and (ii) an inventory listing all property and inventory at the Factory.

                                  24          B.      Notwithstanding anything to the contrary herein, Sunergy California shall not make

                                  25   any payments to members, affiliates, or insiders of the Enjoined Parties during the duration of this

                                  26   injunction, including but not limited to payment of distributions, payment of dividends, repayment

                                  27   of loans, or investment(s). All revenue and income not otherwise spent on allowed operating

                                  28   expenses as provided for herein shall be maintained in a federally-insured bank account, with
                                                                                         16
                                   1   monthly statements to be provided upon the Court’s request.

                                   2          C.      For the avoidance of doubt, the Enjoined Parties shall not destroy, conceal, transfer

                                   3   or fail to preserve any books, records, statements, contracts or other documents relating to the

                                   4   Factory during the duration of this order.

                                   5          This preliminary injunction shall take effect immediately and shall remain in effect

                                   6   pending resolution of this action on the merits or further order of this Court.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 13, 2019
                                                                                        ______________________________________
                                   9
                                                                                                      JON S. TIGAR
                                  10                                                            United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         17
